DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered. Claims 11-13 remain pending in the present application. 
Specification
The amendment filed 5/14/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The originally filed application did not disclose that the spacing between vertical sides was 4 inches (originally filed drawings shows 3’’), the length of the base rungs was 7.26 inches (originally filed specification says 6.75”) and the splice part is inserted 3.5 inches on each part (original drawings says 3.88”).
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vertical sides being ten in number on each side, the number of horizontal base rungs being ten, and the number of fittings L and R being 20 each in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "10", “11” and "12" have all been used to designate what appears to be the same part without illustration of them being different parts used together.  Further, reference characters “8” and “9” are used in the figures to illustrate seemingly the same part. In other words, the drawings are unclear since the characters point to the same part and don’t have any other illustration showing that they are different parts which are connected to one another in the assembly. For instance, if the reference characters 8 and 9 are intended to illustrate a screw and a nut, the Applicant should illustrate some distinction in the figures between the reference characters.  It is generally accepted to use one reference character per part in patent application drawings but the figures group the reference characters together in a confusing nature.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  See for instance “part 2,” “part 3” and “part 6” for example which appear in the claims.  The Examiner notes that these are just examples and there are many more instances throughout the claims.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 12 is objected to because of the following informalities:  the phrase “as shown on Sheet ½, Fig. 3” appears to be a statement that belongs in the specification and not in the claims and should be deleted.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the phrase “of claim 11” is redundant and should be deleted.  Appropriate correction is required.
The Examiner notes that there are various grammatical errors in the claims and it is suggested that the Applicant go through and amend the claims so they better conform to current US practices and proper grammar.  Ex. the phrase “twenty vertical sides 18 inches height” in claim 11, Line 2 and “joints the next vertical cable” in claim 12, Line 2.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.  As stated in previous office action, the Examiner will interpret the Applicant’s claim language to the best of his ability in light of the various formality issues set forth above.
Re. Cl. 11, the limitation “tread rod part” renders the claim indefinite in the Examiner’s position.  The term “tread” is generally understood the part of a tire or wheel which contacts the road.  It is unclear how the structure illustrated as 10 in the Applicant’s figures applies to such a definition.  Does the Applicant have a special definition of the term?  Is the Applicant intending to recite a “thread” rod part?  Therefore, the limitation is indefinite in the Examiner’s position.
Claim 12 recites the limitation "the next vertical cable" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that Applicant amend this limitation to read “a next vertical cable” to overcome this issue.
Claim 12 recites the limitation "the same line path" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that Applicant amend this limitation to read “a same line path” to overcome this issue.
Claim 12 recites the limitation "vertical cable embodiment structure" in Line 7.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the Applicant amend this limitation to read “either of the 12/18VCT trays” to overcome this issue.
Claim 13 recites the limitation "the narrow space" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that the Applicant amend this limitation to refer to a previously established structure.
Re. Cl. 13, the limitation “up to 18 inches high” renders the claim indefinite in the Examiner’s position.  Applicant’s previously claims refer to a height of 18 inches and not a range of heights up to 18 inches.  Therefore, the limitation is sufficiently broader than the limitations previously established, rendering the claim indefinite.  It is suggested that the Applicant amend the claims to read “of 4 inches, 18 inches high” to overcome this issue.
Re. Cl. 13, the limitation “two important advantages are obtained; one is that the allowable number of electrical cables supported, based on National Electric Code, will be increased or a second advantage could be obtained if the allowable number of cables supported is kept at the number based on National Electric Code, then the allowable ampacity of the electrical cables will be increased” renders the claim indefinite in the Examiner’s position.  Firstly, the beginning statement positively states that two advantages are obtained.  Then the limitation uses words like “could be obtained” and “if” to describe one of the advantages.  Therefore, Applicant’s statement appears to contradict itself since in one statement positively recites something and then later uses conditional terms.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mason US 3948473 (hereinafter Mason) in view of Attwood US 2345650 (hereinafter Attwood) in view of Rose US 6061984 (hereinafter Rose).

    PNG
    media_image1.png
    463
    624
    media_image1.png
    Greyscale
 
Re. Cl. 11, Mason discloses: A vertical cable (Fig. 8, the tray shown in Fig. 8 is a vertical tray since it has vertical member 17 and is located at a vertical height above the ground as shown in Fig. 10-11) comprising: vertical sides (17, Fig. 8), on each side (see Fig. 8), horizontal across base rungs part (12, Fig. 1 and Fig. 8), underneath of the vertical sides (see Fig. 8), two horizontal long bases part (13s, Fig. 8), , one of each side of the horizontal across base rungs (see Fig. 8), angle fittings R part (see Fig. 8, where 17s fit into 12 on the right), mounted on the right side of vertical sides part (see Fig. 8), angle fittings L part  (see Fig. 8, where 17s fit into 12s on the left), mounted on the left side of vertical sides to hold in place parts part 1, 2, and 3 (see Fig. 8); vertical sides part 1 have on top the end cap part 13 to cover and protect each vertical side part 1 (see annotated figure 8).
Re. Cl. 11, Mason does not disclose twenty vertical sides, ten on each side, of 18 inches height with 3 inches horizontal space between them, ten horizontal across base rungs of 6.75 inches, the horizontal long base parts of 120 inches, two angle fittings part R and L, the angle fitting being held with cap screws part 8, spring nuts part 9, tread rod part 10, hex nut part 11, flat washers part 12. Attwood discloses skeletonized structure (Fig. 5) which includes vertical sides joined to horizontal base rungs and a horizontal long base part (see Fig. 5).  Re. Cl. 11, Attwood discloses angle fittings (25, 27 Fig. 5) which join the three parts together (see Fig. 5) that include cap screws part (20, Fig. 1), spring nuts part (15, Fig. 1), tread rod part 10 (threaded rod of 20, Fig. 1), hex nut part (15, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the cable tray of Mason with the skeletonized structure of Attwood since Attwood states that such a modification would produce a structure of great strength which may be erected more quickly and easily with the expenditure of less effort and labor in the field (Page 1, Col. 1, Lines 11-16).    
Re. Cl. 11, the combination of Mason in view of Attwood does not disclose twenty vertical sides, ten on each side, of 18 inches height with 3 inches horizontal space between them, ten horizontal across base rungs of 6.75 inches, the horizontal long base parts of 120 inches, the angle fitting being held flat washers part 12.  Rose discloses a channel bar connection configuration (Fig. 5) which includes a fitting that is held by using a flat washer (96, Fig. 5).  
It would have been obvious to one of ordinary skill in the art to modify the combined Mason in view of Attwood device to include the washer of Rose since washers are known devices used with threaded connectors that dissipate forces created in the connectors.
Re. Cl. 11, the combination of Mason, Attwood and Rose does not disclose twenty vertical sides, ten on each side, of 18 inches height with 3 inches horizontal space between them, ten horizontal across base rungs of 6.75 inches, and the horizontal long base parts of 120 inches.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of cause the combined device of Mason, Attwood and Rose to have the claimed number of sides and rung, and have the parts have the dimensions claimed since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of the combination would not operate differently with the claimed values since the device would just have different dimensions and still be able to support cables in the same manner. Further, applicant places no criticality on the dimensions claimed.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of Attwood in view of Rose as applied to claim 11 above, and further in view of Magno US 9151309 (hereinafter Magno).
Re. Cl. 12, Mason discloses the vertical cable tray of claim 11 joints the next vertical cable, installed in the same line path, using a splice, part 4 (see 31, Fig. 8) which is inserted on part 3 of each vertical cable (see Fig. 8, onto each 13), the embodiment structure of vertical cable assembly could run in horizontal or vertical paths (see Fig. 8), as required per applications and due to narrow embodiment structure and its vertical shape, the vertical cable of claim 11 is excellent application in crowded industrial or commercial areas where the horizontal space available is critical (see Fig. 8).
Re. Cl. 12, the combination of Mason, Attwood and Rose does not disclose the splice part being inserted 3.88 inches on part 3, and being tide down on only one side by two hole splice plate, part 7, hex head cap screw, part 8 and spring nut, part 9; a space of 2 inches is left between parts 3, in order to ensure the extension and contraction mobility of the vertical cable embodiment structure due to temperature changes, as shown on Sheet 1/2, Fig. 3.  Magno discloses a splice plate configuration (see Fig. 3a) between adjoining horizontal long base parts (210-1 and 210-2, Fig. 3a) where the horizontal long base parts are tide down on only one side by two hole splice plate, part (220, Fig. 3a), hex head cap screw, part (510 and 580, Fig. 5a) and spring nut, part (530, loaded by spring 550, Fig. 5a); a space of is left between parts (see Fig. 3a), in order to ensure the extension and contraction mobility of vertical cable  embodiment structure due to temperature changes, as shown on Sheet 1/2, Fig. 3 (Col. 2, Lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the splice plate of Mason with the splice plate of Magno since Magno states that such a modification achieve structural integrity/rigidity while also allowing for thermal expansion and contraction of the components (Col. 2, Lines 3-6).
Re. Cl. 12, the combination of Mason in view of Attwood in view of Rose in view of Magno does not explicitly disclose that the splice plates are inserted 3.88 inches on each horizontal base part and the space is 2.0 inches.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of cause the combined device of Mason, Attwood, Rose and Magno to have the claimed spacing and overlap since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of the combination would not operate differently with the claimed values since the device would just have different dimensions and still be able to support cables in the same manner. Further, applicant places no criticality on the dimensions claimed.
Re. Cl. 13, the combination of Mason in view of Attwood in view of Rose in view of Magno discloses: The vertical cable assembly could support electrical cables within the narrow space for cables created, of 3 inches width by 18 inches height, where the electrical cables can be loaded spreading vertically due to narrow space of 3 inches, up to 18 inches high, creating more exposure of electrical cables to the surrounding ambient air, on both vertical sides of the vertical cable  which will make a faster cooling of electrical cables; due to faster cooling process of electrical cables in vertical cable tray twoPage 22 of 25Application/Control Number: 16/920,714Art Unit 3632 advantages are obtained, one is that the allowable number of electrical cables, supported, based on National Electric Code, will be increased or a second advantage could be obtained if the allowable number of electrical cables supported is kept at the number based on National Electric Code, the allowable ampacity of electrical cables supported by vertical cable tray will be increased (see rejection of claims 11-12 above; it is the Examiner’s position that this claim is merely intended use since it only states what the device “could” be used to do; Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “could support electrical cables within the narrow space for cables created, of 3 inches width by 18 inches height, where the electrical cables can be loaded spreading vertically due to narrow space of 3 inches, up to 18 inches high, creating more exposure of electrical cables to the surrounding ambient air, on both vertical sides of the vertical cable  which will make a faster cooling of electrical cables; due to faster cooling process of electrical cables in vertical cable tray twoPage 22 of 25Application/Control Number: 16/920,714Art Unit 3632 advantages are obtained, one is that the allowable number of electrical cables, supported, based on National Electric Code, will be increased or a second advantage could be obtained if the allowable number of electrical cables supported is kept at the number based on National Electric Code, the allowable ampacity of electrical cables supported by vertical cable tray will be increased” which are narrative in form do not define over the prior art cited since the prior art cited meets the structural limitations of the claims. In order to define over the prior art of record, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)).
Response to Arguments
Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive. 
Re. Applicant’s argument that Appropriate corrections to the claims have been made to overcome the 35 USC 112(b) rejections, the Examiner disagrees.  Applicant has not argued or made sufficient amendments to the claims to address the Examiner’s rejections as set forth previously and they therefore remain in the action above.
Re. Applicant’s argument that “In comparison to the art, it is believed that the art does not disclose nor teach a shield that pivotally attaches to the headband and is configured to pivotally secured to both ends of the headband,” the Examiner is unclear as to how a shield and headband are relevant to the current application.  Applicant’s invention and the prior art of record do not appear to reference either of a shield or a headband.  Therefore, Applicant’s argument has been considered but is not persuasive since it does not appear to refer to this application or the prior art of record. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  As can be seen in the Remarks dated 11/5/2021, the Applicant merely includes figures of the prior art and generic statements that the base claim defines unique features not included in the prior art of record.  Applicant’s arguments have been considered but are not persuasive since they do not specifically point out which limitations in the claims are not included in the prior art or made obvious by the prior art of record. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kellerman US 9209609, Steinke US 7278361 and Smith US 2737268 disclose other known cable tray and strut securement structures which are pertinent to Applicant’s claimed invention
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632